                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HARRY J. WILLIBY,                                    Case No. 18-cv-05986-JST
                                                         Plaintiff,
                                   8
                                                                                              ORDER DISMISSING COMPLAINT
                                                  v.                                          WITH PREJUDICE
                                   9

                                  10     ALPHABET CORPORATION, et al.,                        Re: ECF No. 16
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Harry J. Williby, representing himself, filed this case against a panoply of

                                  14   defendants, including Alphabet Inc., Viacom Inc., Apple Corps Ltd., Sony Corporation, The

                                  15   Hearst Corporation, The Walt Disney Company, Sheryl Sandberg, and the German media

                                  16   company Tele München Fernseh GmbH + Co Produktionsgesellschaft, among others. ECF No. 2.

                                  17   He sought damages of $3,500,000,000. Id.

                                  18           On October 12, 2018, the Court granted pro se Plaintiff Harry Williby’s in forma pauperis

                                  19   application. ECF No. 15. Because the Court determined that Williby’s complaint lacked any

                                  20   arguable basis in law or fact, the Court dismissed the complaint with leave to amend within thirty

                                  21   days. Id. at 2. Williby filed an amended complaint on November 9, 2018. ECF No. 16.

                                  22           As the Court previously observed, it is under a continuing duty to dismiss a case whenever

                                  23   it determines that the action “(i) is frivolous or malicious; (ii) fails to state a claim on which relief

                                  24   may be granted; or (iii) seeks monetary relief against a defendant who is immune from such

                                  25   relief.” 28 U.S.C. § 1915(e)(2)(B). “[S]ection 1915(e) not only permits but requires a district

                                  26   court to dismiss an in forma pauperis complaint that fails to state a claim.” Lopez v. Smith, 203

                                  27   F.3d 1122, 1127 (9th Cir. 2000) (en banc).

                                  28           After careful review of the allegations set forth in the amended complaint, the Court
                                   1   concludes that Williby has failed to cure the deficiencies identified in the Court’s prior order.

                                   2   “Because any amendment would be futile, there is no need to prolong the litigation by permitting

                                   3   further amendment.” Chaset v. Fleer/Skybox Int’l, LP, 300 F.3d 1083, 1088 (9th Cir. 2002).

                                   4          Williby’s complaint is thus DISMISSED WITH PREJUDICE pursuant to Rule 41(b) of

                                   5   the Federal Rules of Civil Procedure. Williby may not pursue this claim further.

                                   6          IT IS SO ORDERED.

                                   7   Dated: November 19, 2018
                                                                                        ______________________________________
                                   8
                                                                                                      JON S. TIGAR
                                   9                                                            United States District Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
